UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1139



HENRY T. SANDERS,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND;         PRINCE   GEORGE’S
COMMUNITY COLLEGE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CA-03-3619-PJM)


Submitted:   May 26, 2004                    Decided:   July 28, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Henry T. Sanders appeals the district court’s order

dismissing his complaint.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Sanders v. Maryland, No. CA-03-3619-PJM

(D. Md. filed Jan. 8, 2004 & entered Jan. 9, 2004).              We also find

no error in the district court’s decision to return Sanders’

motions   after   closing   the   case.     We    deny     all   of    Sanders’

outstanding     motions,    including     his    motions     for      vacation,

alterations, voluntary dismissal, settlement, to stay, and for oral

argument.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                  - 2 -